Matter of Kendra E. v Jared T. (2020 NY Slip Op 03990)





Matter of Kendra E. v Jared T.


2020 NY Slip Op 03990


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Gische, J.P., Kapnick, Webber, Kern, González, JJ.


11828 -23579/18 -26864/18

[*1] In re Kendra E., Petitioner-Respondent,
vJared T., Respondent-Appellant.


Larry S. Bachner, New York, for appellant.

Appeal from temporary order of visitation, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about November 21, 2019, which awarded the father supervised temporary visitation with the subject child, unanimously dismissed, without costs, as moot.
Application by the father's attorney to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with his assigned counsel that there are no non-frivolous issues which could be raised on this appeal from the temporary order of visitation, as it has been rendered moot by the expiration of the terms of that order, and was superseded by a subsequent order (see Matter of Crystal G. v Marquis E., 170 AD3d 557 [1st Dept 2019]). In any event, we agree with counsel that the court's decision was well within the bounds of its discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK